DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2020 and September 10, 2021  have been entered. 
2.1.	Applicant’s Amendment to Claims and Remarks filed on September 10, 2020 are acknowledged. 
2.2.	Claim 3, 15 and 16 has been canceled. Claim 24 is newly added. Therefore, Claims 1-2, 4-14 and 17-24 are active.
2.3.	Claim 1 has been amended in order to distinguish anti-fouling top coat layer which comprises at least one fluorinated compound from temporary layer, which formed on anti-fouling top coat layer and  comprises organic compound having a fluorinated functional moiety, and a linking functional moiety and that: "  temporary layer is distinct from said anti-fouling top coat and can be removed from the anti-fouling top coat by liquid medium action or mechanical action". 
2.4.	Support for this Amendment was found in Applicant's Specification as indicated by the Applicant. Therefore, no New Matter has been added with instant Amendmet.


REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 
	Applicant's claimed subject matter directed to Optical article, which comprises several coating layers including anti-fouling top coat layer, comprising at least one fluorinated compound and different temporary protective layer, which is formed on anti-fouling layer and   comprises at least one organic fluorinated compound which comprises  fluorinated functional moiety and a linking functional moiety, capable of creating temporary bond with adhesive pad used in process if edging this optical article. 
	In this respect, note that the closest Prior art of Record - Jallouli (  US 2004/0253369) disclosed  an optical article, which may comprise same basic  layers, including anti-fouling top coat layer, but fails to disclose different temporary protective layer, which is formed on anti-fouling layer and comprises at least one organic fluorinated compound which comprises fluorinated functional moiety and a linking functional moiety.  Even though Matsukura et al ( US 2001/00517700) does disclose use of organic fluorinated compound as a protective layer for optical articles, it teaches away from use this layer as a temporary protective layer.
	At least for this reasons, Claims 1-2, 4-14 and 17-24 deem to be novel and unobvious over Prior art of Record.
				                 
                                                      CONCLUSION


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GENNADIY MESH/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763